Mr. Justice Leech delivered the opinion of the court: This is a casé wherein the claimant is asking damages in' the sum of $313.95 for damages done to his own private automobile in the course of his employment as highway patrolman on the 16th day of February, 1927, between the City of Elgin, Kane county, Illinois, and the City of Maywood, Cook county, Illinois. Claimant states in his declaration that on the 16th day of February, 1927, while under orders and instructions from his said superior officer and in the direct line of his duties, he was driving in a westerly direction on State Highway Number 5 at or near a point known as the Erbstein Hill, located about five miles east from the City of Elgin; that the weather was cold and the pavement was extremely icy; and that while he was driving around the curve at said hill, the car which he was driving skidded and swerved to the side of the road and overturned, crushing the roof, damaging the doors, fenders, running boards, upper panels and otherwise injuring and damaging said car; that it became necessary to have repairs to his car which were actually necessary as a result of the damages done in turning over his car. Hon. H. H. Cleaveland, Director, Department of Public Works and Buildings, and Mr. Frank T. Sheets, Chief Highway Engineer, wrote a letter to Hon. Oscar E. Carlstrom, Attorney General, stating that in connection with the above mentioned case that they had received report from Mr. John Stack, Chief Highway Patrol Officer, stating that Mr. Nofs, was in the actual performance of his duties as a patrol officer, at the time of the accident. They further state that inasmuch as Mr. Nofs was performing his duties as a patrol officer at the time of the accident, and acting under instructions from his superior officer, that they believe he is justly -entitled to the cost of the repairs of his car, which amount should he $313.95. The Attorney General recomemnds to the court that an award be made. We, therefore, award the claimant the sum of $313.95.